Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election without traverse of claims 1-13 and 19-20 in the reply filed on September 22, 2022, is acknowledged.  
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on March 26, 2021, July 29, 2021, August 5, 2021, August 23, 2021, October 4, 2021, December 29, 2021, May 12, 2022, August 2, 2022, and August 22, 2022, have been considered and initialed by the Examiner. 


Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,241,062. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,241,062 appears to encompasses all the limitations of the instantly claimed invention.
All of the remaining instant claims recite similar subject matter as claims 9, 15-16 and 20-22 of copending '346.

Claim Rejections – 35 USC § 103(a)

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-4, 9-13 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson, Jr. (U.S. 2015/0250263). 
Robinson discloses a footwear article (fig.1 shown a footwear having
an upper attached to a sole, the upper having a lateral and medial sides) comprising: an
upper comprising a first substrate and a second substrate (a combination of layer 102
and 101 of the lateral and the medial sides of the upper); the first substrate having a first
externally facing surface (a surface of layer 102 facing element 300), a first
internally facing surface (a surface of layer 101 facing away from layer 102) opposite
the first externally facing surface, and a first characteristic (fig.3A shown the structure of
two layers); the second substrate having a second externally facing surface (a surface
of layer 102 facing element 300), a second internally facing surface (a surface of layer
101 facing away from layer 102) opposite the second externally facing surface, and
a second characteristic (fig.3A shown the structure of two layers); and at least the first
substrate, the second substrate, or both the first substrate and the second substrate
comprising a repurposed material (par [0045] The pattern can be formed by removing
undesired portions of the reflective material using chemical etching);
a first structural-color element applied to the first externally facing surface of the first
substrate and producing a first structural color; and a second structural-color element
applied to the second externally facing surface of the first substrate and producing a
second structural color (par [0039] stated that layer 102 included tinted colors, such as red, blue, green, purple and among other colors), wherein the first structural color and
second structural color are visually similar at a first observation angle par [0038-0044].
Robinson discloses an array of colored footwear articles (fig.1 and
par [0043]), the array comprising: a first footwear article (fig.1) comprising a first
concealed portion (material structure of an upper of left side of fig.1), the first concealed
portion comprising a first substrate and a first structural-color element, wherein the first
substrate includes a repurposed material and includes a first color
obscured from view by the first structural-color element, which presents a first structural
color (par [0043] stated that layer 102 can have tinted colors and par [0003] stated the
decorative shoes); and a second footwear article (right side of the footwear) comprising
a second concealed portion (material structure of an upper of right side of fig.1), the
second concealed portion comprising a second substrate and a second structural-color
element, wherein the second substrate includes a second color obscured from view by
the second structural-color element, which presents a second structural color, wherein
the first structural color and the second structural color are visually similar at a first
observation angle (par [0043] stated that layer 102 can have tinted colors and par
[0003] stated the decorative shoes and par [0046] stated the surface of layer 102
including one or more facets raised at different oblique angles), as in claims 1-4, 9-13 and 19-20.
	Concerning claim 5, Robinson discloses the footwear article of claim 1, wherein the first characteristic of the first substrate is chosen from at least one of a first composition defining at least a portion of the first externally facing surface, a first color presented at the first externally facing surface, a first basis weight, a first thickness as measured between the first externally facing surface of the first substrate and the first internally facing surface of the first substrate, a first construction, and a first surface topography on the first externally facing surface of the first substrate (at least fig.3C and [0038-0044)).

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781